Citation Nr: 0317713	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a gastritis 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1944 
to April 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California that continued the 
assigned 30 percent evaluation for the right knee disability 
and the 10 percent evaluation for the gastritis disability.  
During the pendency of the appeal, the RO increased the 
appellant's gastritis disability evaluation from 10 percent 
to 20 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In May 2002, a Travel Board hearing was held at the RO before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of 
this hearing has been prepared and associated with the claims 
file.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Board finds that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

In addition, since the issuance of the July 1999 Statement of 
the Case (SOC) and the issuance of Supplemental Statements of 
the Case in July 2000, and June 2001, there was submitted 
additional evidence that appears to be relevant to the issues 
on appeal.  Neither the appellant nor his representative has 
provided a waiver of the initial review of that evidence by 
the RO prior to its submission for review to the Board.  
Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence has not been issued, this evidence must be referred 
back to the RO.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the appellant's 
relevant medical treatment records 
concerning his right knee and gastritis 
disabilities from any VA facility, 
private doctor and/or hospital identified 
in the evidence or record or by the 
appellant.  The appellant should provide 
assistance as needed to obtain these 
records that should be associated with 
the claims file.

4.  The appellant should be scheduled for 
a comprehensive VA examination to 
determine the orthopedic status of the 
right knee.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail, including 
the presence of any leg muscle atrophy, 
any right knee arthritis, the severity of 
any anterior laxity or lateral 
instability and the range of motion of 
the right knee reported in degrees, as 
well notation of what constitutes a 
normal range of motion.  All testing 
reports should be associated with the 
claims file.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  It 
should be determined whether there is any 
objective evidence of functional 
limitation of the right leg due to pain.  
If so, the limitation(s) should be set 
forth in detail.  

5.  The appellant should be scheduled for 
a comprehensive VA examination to 
determine the nature, extent and severity 
of his gastritis disability.  All 
indicated tests should be accomplished 
and all symptomatology and all clinical 
findings should be reported in detail, 
including the presence, quantity, 
frequency and severity of any 
hemorrhages, ulcerated or eroded areas, 
anemia, nausea, diarrhea, hypoglycemic 
symptoms, material weight loss, melena, 
hematemesis, or circulatory disturbances.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


